DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Tables 2 & 3 (included with drawings) are blurry/illegible.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “220” has been used to designate both stripper gas (in Fig. 11) and, in Fig. 8, something other than stripping gas (centrifuge?) which is not described.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 3, 16, 17, 20 and 29 are objected to because of the following informalities:  
Claim 3: “prformed” is a typo of –performed—.
Claim 16: depends from itself. It appears Applicant intended for claim 16 to depend from claim 15.
Claim 17: “bitter” appears to be a typo of –bittern—.
Claim 20: “that yielding of” is awkward and incorrect syntax; Applicant may have intended –that yields—.
Claim 29: “the concentrated brine solution” should be –the concentrated salt solution—for consistency in terminology with claim 21.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the crystallizers" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Note that claim 1 sets forth a crystallizing step, but does not mention any or multiple crystallizers.
Claim 19 recites the limitation "the crystallizers" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Note that claim 1 sets forth a crystallizing step, but does not mention any or multiple crystallizers.
Regarding claim 23, it is unclear to what “salt removal process refers” in the context of the claim steps previously recited. Is Applicant intending to introduce a new step or refer to the step of “removing salts from the concentrated salt solution” in claim 21? If the latter, Applicant should amend to clearly recite the relationship. Note that any amendments should also reflect in the subsequent step recited “processing the bittern from salt removal process”).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-8, 15, 21, 24 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chidambaran et al (US 2015/0315055), as evidenced by Keister (US 9,580,343).
Regarding claim 1, Chidambaran discloses a method for separating a brine solution comprising:
removing water from a brine solution to yield water and a concentrated salt solution; and
crystallizing salts from the concentrated salt solution (see [0045]; [0067]-[0068]; Fig. 1, evaporator 108 produces brine 110, which is routed to crystallizer 111).
The crystallized salt produced in Chidambaran is understood to contain sodium chloride (see [0042]-[0043], wherein [0043] states that the crystallized salt becomes an excellent source of salt for regeneration and [0042] states that regeneration salt is sodium chloride). This is additionally evidenced by Keister (see Abstract, wherein the same type of wastewater brine is subjected to crystallizing and sodium chloride results).
Regarding claim 6, Chidambaran discloses separating oil from the brine solution (see [0024]-[0025]; [0039]).
Regarding claim 7, Chidambaran discloses wherein the oil is separated using electrocoagulation (EC) (see  [0024]-[0025]; [0039]).
Regarding claim 8, Chidambaran discloses separating oil using a physical process (see [0066], 13; Figs. 2 & 4, wherein separation further entails membrane filtration).
Regarding claim 15, Chidambaran discloses wherein removing water is at least partially performed using vapor compression evaporation (see [0045]).
Regarding claim 21, Chidambaran discloses a method of separation of a brine solution comprising:
removing water from a brine solution to yield water and a concentrated salt solution;
separating oil from the brine solution; and
removing salts from the concentrated salt solution (see [0024]-[0025]; [0039]; [0045]; [0067]-[0068]; Fig. 1, EC 102, evaporator 108 produces brine 110, which is routed to crystallizer 111 which produces salt 113).
Regarding claim 24, Chidambaran discloses wherein the oil is separated using electrocoagulation (EC) (see  [0024]-[0025]; [0039]).
Regarding claim 25, Chidambaran discloses separating oil using a physical process (see [0066], 13; Figs. 2 & 4, wherein separation further entails membrane filtration).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chidambaran, as applied to claim 1.
Regarding claims 2 and 3, Chidambaran does not explicitly disclose removing water from the brine solution is performed at a source of the brine solution (e.g. well site) and crystallizing is performed at a remote location from the source of brine solution (e.g. processing facility that handles brine solutions from multiple well sites). The office notes that the brine source is produced water, i.e. from a well (see [0019]). The location at which the steps are performed is not considered to provide a patentably distinguishing feature of the instant claims over the cited prior art. Determining where to carry out the process steps amounts to nothing more than routine experimentation and would be associated with a reasonable expectation of success.
Regarding claim 16, Chidambaran does not explicitly disclose multiple stages of vapor compression evaporation. However, such an embodiment merely amounts to duplication of parts or steps and is prima facie obvious absent new or unexpected results. MPEP 2144.04 VI B.
Regarding claim 18, Chidambaran does not explicitly disclose the temperature at which the sodium chloride salts are yielded from crystallization. However, such a determination amounts to nothing more than routine experimentation for a person of ordinary skill in the art. Given that Chidambaran discloses a yield of sodium chloride salts from crystallization, as discussed above, determining the suitable temperature at which the product is yielded is prima facie obvious absent new or unexpected results.
Claims 4, 5, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chidambaran, as applied to claim 1, in view of Keister.
Regarding claim 4, Chidambaran discloses removing calcium from the concentrated salt solution prior to crystallizing (see [0039]).  Chidambaran is silent with respect to removing sulfates.
Keister, like Chidambaran, is directed to a method of treating wastewater, in particular from gas well production, including evaporation and crystallization  (see Abstract; col. 3, line 63 – col. 4, line 4). Keister discloses that it is advantageous to remove metal sulfates (see col. 4, lines 9-25).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to modify the process of Chidambaran so as to ensure removal of metal sulfates, as suggested by Keister, in order to ensure sufficient removal of metals from the produced wastewater.
Regarding claim 5, Chidambaran discloses removing carbonates from the concentrated salt solution prior to crystallizing (see [0025]; [0034]).
Regarding claims 19 and 20, Chidambaran, evidenced by Keister, discloses crystallization to produce chloride salt(s) (see Chidambaran: [0042]-[0043], wherein [0043] states that the crystallized salt becomes an excellent source of salt for regeneration and [0042] states that regeneration salt is sodium chloride; Keister: col. 4, lines 36-50). In particular, Keister discloses crystallizing to produce distinct chloride salts (see Table 8). The specific salts crystallized depends on the composition of the starting material. A person of ordinary skill in the art would find it obvious to crystallize various chloride salts depending on the characteristics of the feedstock. Absent a showing of new or unexpected results, the claimed crystallized chloride salts produced are not considered to patentably distinguish over the cited prior art. 
Additionally, with respect to claim 20, the order of crystallizing the salts would be arrived at by routine experimentation for a person of ordinary skill in the art and is not patentably distinguishing.
Claims 9, 10, 26, 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Chidambaran, as applied to claims 1 and 21, in view of Satoh (US 5,059,332).
Regarding claims 9, 10, 26, 27 and 29, Chidambaran discloses wherein oil is separated as part of a sludge solution and mentions separation of organic and inorganic sludge (see [0029]), but is silent with respect to separating the oil from metal hydroxides specifically.
Satoh discloses separating an oil sludge and oil contaminated waste water to remove metal hydroxides therefrom. Separation includes washing the sludge with a volatile solvent (water) (see Abstract; col. 2, lines 3-48).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to modify the process of Chidambaran by separating metal hydroxides from the oil sludge, as suggested by Satoh, in order to ensure separation of inorganic components from the oil, an objective shared with Chidambaran.

Allowable Subject Matter
Claims 11-14, 22 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the claimed additional process steps directed to processing various materials yielded from the process with ion exchange chromatography to separate cations therefrom is not taught or suggested by the prior art. Nor does there appear to be any suggestion or motivation which would lead a person of ordinary skill in the art to carry out these additional steps and arrive at the claimed embodiment(s).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Renee Robinson/Primary Examiner, Art Unit 1772